Citation Nr: 1631651	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, in support of this and other claims that he also had appealed, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

In February 2015 the Board granted one of the other claims the Veteran also had appealed, namely, for service connection for erectile dysfunction (ED) secondary to his prostate cancer.  However, the Board also, instead, remanded this bilateral hearing loss claim and a claim for tinnitus for further development and consideration - including especially for a needed medical opinion.

A May 2015 rating decision since issued, on remand, granted the claim for service connection for tinnitus and assigned a 10 percent rating for this disease retroactively effective from March 3, 2009, so back to the date of receipt of the Veteran's claim for this disease.  There is no higher schedular rating for tinnitus.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), citing 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  As well, the Appeals Management Center (AMC) implemented the Board's grant of service connection for the ED, retroactively effective from the date of receipt of this claim on March 3, 2009, and as an additional benefit consequently granted Special Monthly Compensation (SMC) based on loss of use of a creative organ, also retroactively effective from the receipt of the claim on March 3, 2009.  The Veteran has not since, in response, separately contested the effective date of those awards, so those claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

A Supplemental Statement of the Case (SSOC), also issued in May 2015, continued to deny this remaining claim for service connection for bilateral (left and right ear) hearing loss, so this claim is again before the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran had hearing loss in his left ear when entering service, as objectively confirmed by an audiogram during his physical evaluation at time of induction, and this pre-existing hearing loss did not worsen during or because of his service.

2.  The hearing loss in his right ear did not begin during his service, within the year after his discharge or even for many ensuing years, and has not been show by competent and credible evidence to otherwise be related or attributable to his service - including especially to repeated exposure to loud noise and consequent injury (i.e., acoustic trauma).


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for bilateral hearing loss since it is not shown this condition was incurred in or aggravated by the Veteran's service or that it may be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

And as concerning the additional obligation to assist in fully developing the evidence relevant to his claim, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  As well, pursuant to the Board's February 2015 remand directive, a VA compensation examination was performed in May 2015 for a medical nexus opinion needed to assist in determining the etiologies of the hearing loss in the Veteran's left and right ears, particularly in terms of whether it dates back to his service or is related or attributable to his service, especially to acoustic trauma.  The Board finds the report of the examination adequate for rating purposes as it includes audiometry in accordance with regulatory criteria, and the examiner expressed familiarity with the Veteran's pertinent medical and other history and the hearing loss disability picture presented.  The examiner elicited from the Veteran and accepted at face value his descriptions of the impact of his hearing loss on his functioning.  Perhaps most importantly, however, the examiner answered the questions asked regarding the posited relationship between the Veteran's bilateral hearing loss and his service and provided explanatory rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  Moreover, because of the sufficiency of this opinion, there is no need to return it to the examiner for further comment, see 38 C.F.R. § 4.2, and there was compliance, certainly the acceptable substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any additional pertinent evidence that remains outstanding, so needing to be obtained.  VA's duty to assist therefore has been met.

Lastly, as concerning the videoconference hearing, the presiding VLJ, the undersigned, complied with the due process requirements of 38 C.F.R. § 3.103(c).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the Court held that § 3.103(c)(2) requires the hearing officer chairing a hearing to:  (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end, the requirements of service connection were explained, as was the need for a medical nexus opinion showing a relationship or correlation between the Veteran's injury (specifically, acoustic trauma) during his military service and his currently-claimed bilateral hearing loss disability.  Indeed, as already alluded to, in response to his testimony, the Board subsequently remanded the claim for a medical opinion on this determinative issue of causation or aggravation.  He has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of the hearing.  Moreover, in the questioning and his responses, he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from personal injury sustained or disease contracted during active military service in the line of duty, or for aggravation during service of a pre-existing condition.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to service connection for a disability there must be competent and credible (so probative) evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which include sensorineural hearing loss, if a Veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service. 38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary, however.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

But for the purpose of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It therefore is possible to have hearing loss, yet not have sufficient hearing loss to be considered an actual ratable disability by VA standards, meaning according to the threshold minimum requirements of this VA regulation (38 C.F.R. § 3.385).

That said, the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the higher Veterans Court (CAVC):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 ....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).


For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 


If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C.A. § 1153, and its' implementing VA regulation, 38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 

Concerning this, mere temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); and Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

In deciding this appeal, the Board has reviewed all of the evidence in the Veteran's file with an emphasis on the evidence relevant to the claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, regarding the claim.

Turning now to the relevant facts and contentions, the Veteran is claiming entitlement to service connection for bilateral hearing loss on the basis that this condition is due to noise exposure and consequent injury during his time in service, in other words owing to acoustic trauma.  There is no disputing that he has bilateral hearing loss.  See again 38 C.F.R. § 3.385 (defining what constitutes a ratable hearing loss disability by VA standards).  Hence, what remains for consideration is whether his bilateral hearing loss is somehow related or attributable to an event, injury, or disease coincident with his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

On November 1963 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
-5 
(10)
-10
(0)
5
(15)
10
(20)
10
(15)
L
25
(40)
15
(25)
40
(50)
40
(5)
30
(35)

[Unless otherwise specified, VA audiometry on June 30, 1966, or earlier and service department audiometry on October 31, 1967, or earlier is assumed to have been reported in American Standards Association (ASA) units.  To facilitate review, the ASA values have been converted to International Standard Organization (ISO) standards (and the latter are the numerical values in parentheses in the chart above).]


On November 1965 service separation examination, audiometry revealed that puretone thresholds were:


500
1000
2000
3000
4000
R
-5 
(10)
-10
(0)
5
(15)
/
/
10
(15)
L
15
(30)
15
(25)
40
(50)
/
/
30
(35)

During his March 2013 videoconference hearing, the Veteran testified that he was exposed to hazardous noises from mortar attacks, rockets, planes, and bombs.  He further testified that he was near a hotel that was blown up, and that he experienced difficulty hearing following that hotel bombing.  His wife testified that she met him six months after service and that he had difficulty hearing at that time.  She further testified that a hearing test performed 30 years ago showed he had hearing loss, but the Veteran acknowledged the unavailability of these records.

On May 2015 VA audiological examination pursuant to the Board's February 2015 remand directive, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
30
55
60
60
L
50
55
50
50

The average puretone thresholds were 51 decibels in both ears, so bilaterally.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.


As concerning the determinative issue of etiology, with respect to the Veteran's current right ear hearing loss, the examiner pointed out that the Veteran's service induction and service separation reports of examination showed normal hearing in the right ear and that audiometric data failed to show any significant threshold shift during service.  [The National Institute for Occupational Safety and Health (NIOSH) suggests that a significant threshold shift is a 15-decibel hearing loss shift or more at any one frequency from 500 to 4000 Hertz.]  Accordingly, she opined that the Veteran's current right ear hearing loss is not related to his service.

This VA compensation examiner further noted that the Veteran's service induction report of examination showed left ear hearing loss that pre-existed his service.  His service separation report of examination showed stable hearing loss in the left ear, with no significant change in hearing sensitivity and no evidence of a significant threshold shift during service.  Accordingly, she opined that the Veteran's current left ear hearing loss also is unrelated to his service.

Left Ear Hearing Loss

It is not in dispute that the Veteran's audiometry during his November 1963 military entrance examination confirmed a left ear hearing loss (specifically at 500, 2000, and 3000 Hertz).  Thus, the presumption of soundness at entry into service does not apply.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Since a left ear hearing loss disability was noted on service entrance examination, the critical question becomes whether the evidence shows that this pre-existing left ear hearing loss disability increased in severity during or as a result of his service, and by that it would have to be beyond the condition's natural progression.

To support a finding of aggravation, the evidence must establish that the underlying disability underwent chronic (meaning permanent) increase in severity; the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

There is no indication in the Veteran's STRs that he complained of hearing loss in either ear during his time in service.  Audiometry during his November 1965 service separation examination found normal hearing at 500, 1000, and 4000 Hertz; a hearing loss continued to be noted at 2000 Hertz.  But rather than showing any decrease in left ear hearing acuity during service, the records concerning his service show that his hearing acuity improved at 500 Hertz and remained stable in the other tested frequencies.  It certainly cannot be said, according to the results of the hearing tests he had in service, that his hearing got worse, especially not chronically or permanently worse, if at all.

The statements and testimony by the Veteran and his wife that he had difficulty hearing either in service or soon thereafter, or both, may be accepted as credible; but their reports are consistent with the finding of left ear hearing loss even when he was entering service, so even before experiencing any acoustic trauma while on active duty in the military.  And the extent of a hearing loss disability is a medical determination and requires measurement-audiometry.  See 38 C.F.R. § 4.85; see also Jandreau v. Nicholson, 492 F 3d 1372 (Fed. Cir. 2007).  Consequently, his and his wife's testimony are not competent evidence to establish that his left ear hearing loss worsened during or because of his service. 

The May 2015 VA examiner explained that there was no significant threshold shift during service and opined that the Veteran's left ear hearing loss was not aggravated, and in fact contrarily remained stable, during his service.  The Board finds this medical opinion to be the most competent and credible, therefore most probative, evidence regarding this determinative issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


The Board resultantly finds that there is no competent and credible evidence establishing that the Veteran's pre-existing left ear hearing loss was aggravated during or by his service, including secondary to the noise exposure talked about.  As an increase in the severity of the hearing loss in the left ear during service is not shown, aggravation of the hearing loss disability in service may not be conceded, and service connection for left ear hearing loss is not warranted.  For the reasons and bases discussed, the preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Ear Hearing Loss

It is not in dispute that the Veteran has a ratable right ear hearing loss disability by VA standards (since confirmed by official audiometry).  What he must still show to substantiate this claim of service connection, however, is that there is a correlation or nexus between this claimed disability and his service, especially the noise trauma experienced.

While the Veteran is competent to observe he has difficulty hearing, a ratable hearing loss disability must be established by diagnostic testing (audiometry).  See 38 C.F.R. § 3.385.  But, as mentioned, this is not the paramount concern.  Right ear hearing loss was not found on separation from service, and he did not report difficulty hearing at the time.  A right ear hearing loss disability (as defined by VA regulation, § 3.385) was first documented by evidence in the record in May 2015, so nearly 50 years after his separation from service.  And even accepting that he had filed this claim a bit earlier, in 2009, still does not account for the many intervening years prior to that dating back to his service when there was no indication of hearing loss in his right ear.  Such a lengthy post-service interval before the initial clinical documentation of a right ear hearing loss disability is probative evidence weighing against a nexus between the current right ear hearing loss disability and his service, including specifically the noise exposure he had during his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

Consequently, service connection for a right ear hearing loss disability on the basis it became manifest in service (i.e., incepted during service) and is shown to have persisted since is not warranted.  As right ear hearing loss also is not shown to have manifested in the first post-service year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309(a)) likewise is unwarranted.

The analysis therefore turns to whether the Veteran's right ear hearing loss disability somehow may be otherwise related or attributable to his service.  See 38 C.F.R. § 3.303(d) (permitting service connection for diseases diagnosed after discharge from service when the evidence, including that pertinent to service, indicates the disease was incurred in service).  In the absence of evidence of onset in service and continuity of manifestations thereafter, whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran's and wife's testimony relating his hearing loss in this ear to noise trauma in service are bare expressions of lay opinion and have no probative value.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the competent and credible medical evidence is against the Veteran's claim.  In the March 2015 opinion, the VA compensation examiner concluded that the Veteran's right ear hearing loss is less likely than not related to his service in light of normal right ear hearing at service induction and service separation, and because there was no evidence of a significant threshold shift during his service.  The Board finds this opinion to be the most probative and persuasive evidence on this determinative issue of causation.  In certain instances, lay evidence such as that proffered by the Veteran and his spouse has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).


On the other hand, so conversely, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Keep in mind that, in this particular instance, VA did indeed obtain a medical opinion on this determinative issue of causation, on remand, and the opinion was entirely unfavorable to the claim, not instead supportive of it.

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's right ear hearing loss disability and his service/noise trauma therein.  Hence, the appeal of this claim also must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


